CROSSHAIR EXPLORATION & MINING CORP. CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTH PERIOD ENDED JULY 31, 2011 (Unaudited) (Expressed in Canadian Dollars) CROSSHAIR EXPLORATION & MINING CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Expressed in Canadian Dollars) (Unaudited) ASSETS JULY 31, 2011 APRIL 30, 2011 MAY 1, 2010 (Note 15) (Note 15) Current assets Cash and cash equivalents $ $ $ Marketable securities Receivables Prepaid expenses Reclamation bonds Equipment (Note 4) Exploration and evaluation assets (Note 5) $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ $ Due to related parties (Note 10) Other liability Future reclamation provisions (Note 6) Provisions (Note 14) Shareholders' equity Capital stock(Note 8) Authorized Unlimited number of common shares without par value Issued: 47,477,151(April 30, 2011 – 47,477,151, May 1, 2010 - 32,869,373) common shares Reserves (Note 8) Deficit $ $ $ Nature of Operations and Going Concern (Note 1) Commitments (Note 7), Provisions (Note 14), Subsequent Events (Note 16) Approved on October 12, 2011 on behalf of the Board: “M”Mark J. Morabito” Director “Ian B. Smith” Director MarMark J. Morabito Ian B. Smith The accompanying notes are an integral part of these consolidated financial statements. 2 CROSSHAIR EXPLORATION & MINING CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS THREE MONTHS ENDED JULY 31 (Expressed in Canadian Dollars) (Unaudited) EXPENSES (Note 15) Interest (Note 6) $ $ Depreciation Audit and accounting Consulting Director fee - Exploration and evaluation Insurance Investor relations Legal Misc. geological work 70 Management fees Office and administration Rent Share-based compensation (Note 8) Transfer agent and filing fees Travel Wages and salaries ) ) OTHER INCOME(EXPENSES) Interest income Loss on foreign exchange ) ) Unrealized gain (loss)–marketable securities ) ) Loss before income tax ) ) Flow-through share premium Loss for the period $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements 3 CROSSHAIR EXPLORATION & MINING CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED JULY 31 (Expressed in Canadian Dollars) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period $ ) $ ) Items not affecting cash: Interest Depreciation Flow-through share premium ) ) Share-based compensation Unrealized loss–foreign exchange - Unrealized(gain) loss–marketable securities ) Non-cash working capital item changes Receivables Due to related parties Prepaid expenses ) Payables and accrued liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Exploration and evaluation ) ) Acquisition of equipment - ) Acquisition of marketable securities ) - Reclamation bonds ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Share issuance costs - ) Net cash used in financing activities - ) Net change in cash and cash equivalents during the period ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash and cash equivalents Cash Liquid short term investments $ $ Supplemental disclosures with respect to cash flows (Note 9) The accompanying notes are an integral part of these consolidated financial statements 4 CROSSHAIR EXPLORATION & MINING CORP. CONDENSED INTERIM CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (Expressed in Canadian Dollars) (Unaudited) Capital Stock Number of Shares Amount Reserves Deficit Total Balance, April 30, 2010 and May 1, 2010 Share issuance costs - - - Share-based compensation for the period - - - Loss for the period - - - Balance, July 31, 2010 Issued for: Fractional rounding from share consolidation - Flow-through private placement– Nov 2010 - Private placement – Nov 2010 - Share issuance costs - - Exercise of stock options - Exercise of warrants - Share-based compensation for the period - - - Loss for the period - - - Balance, April 30, 2011 Share-based compensation for the period - - - Loss for the period - - - Balance, July 31, 2011 The accompanying notes are an integral part of these consolidated financial statements 5 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 1.NATURE OF OPERATIONS AND GOING CONCERN Crosshair Exploration & Mining Corp. (the "Company" or “Crosshair”) is an exploration stage company whose common shares trade on the TSX and NYSE Amex and is in the business of acquiring, exploring and evaluating mineral resource properties, and either joint venturing or developing these properties further or disposing of them when the evaluation is completed. The Companywas incorporated under the laws of British Columbia on September 2, 1966.All of the Company’s resource properties are located in North America. The address of the Company’s registered office is #1240 – 1140 West Pender Street, Vancouver, British Columbia, Canada V6E 4G1. The Company is in the process of exploring and evaluating its mineral properties and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for mineral properties and related deferred exploration costs are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. These consolidated financial statements have been prepared using International Financial Reporting Standards (“IFRS”) on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The continuing operations of the Company are dependent upon its ability to continue to raise adequate financing and to commence profitable operations in the future. These consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities and the reported expenses and balance sheet classifications that would be necessary were the going concern assumption deemed to be inappropriate. These adjustments could be material. During the year ended April 30, 2011 the Company consolidated its common shares on the basis of one post-consolidated share for every four pre-consolidated common shares held (Note 8).All references to share amounts have been retroactively restated to reflect the share consolidation. 2.BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION The condensed interim financial statements have been prepared in accordance with IFRS as adopted by Canada on January 1, 2011, and by the Company on May 1, 2011. The Company’s transition date is May 1, 2010. This represents the Company’s first application of IFRS as at and for the three months ended July 31, 2011, including fiscal 2011 comparative periods. The financial statements have been prepared in accordance with IFRS 1, “First- time Adoption of International Reporting Standards” and with International Accounting Standard (“IAS”) 34, “Interim Financial Reporting”, as issued by the international Accounting Standards Board (“IASB”). A summary of the Company’s significant accounting policies under IFRS is presented in Note 3. These policies have been applied retrospectively and consistently applied except where specific exemptions permitted an alternative treatment upon transition to IFRS in accordance with IFRS 1. Previously, the Company prepared its interim and annual consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). These consolidated interim financial statements should be read in conjunction with the Company’s annual financial statements for the year ended April 30, 2011, prepared in accordance in Canadian GAAP. Certain disclosures that are required for annual financial statements prepared in accordance with IFRS are not included in these interim financial statements nor in the Company’s financial statements for the year ended April 30, 2011. The impact of the transition from GAAP to IFRS is explained in Note 15. 6 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 2.BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION (cont’d) The interim consolidated financial statements have been prepared on a historical cost basis, except for financial instruments classified as financial instruments at fair value through profit and loss, which are stated at their fair value. In addition, these financial statements have been prepared using the accrual basis of accounting except for cash flow information. The preparation of condensed interim financial statements in conformity with IAS 34 requires management to make judgments, estimates and assumptions that affect the application of policies and reported amounts of assets and liabilities, income and expenses. Actual results could differ from these estimates. Significant assumptions about the future and other sources of estimation uncertainty that management has made at the end of the reporting period, that could result in a material adjustment to the carrying amounts of assets and liabilities in the event that actual resultsdiffer from assumptions made, relate to, but are not limited to, the following: i) The carrying value and the recoverability of exploration and evaluation assets, which are included in the condensed interim consolidated statements of financial position. ii) The inputs used in accounting for share-based compensation expense included in profit and loss. iii) The recognition of deferred tax assets iv) The provision for future reclamation costs These consolidated financial statements include the accounts of the Company, and its wholly owned subsidiaries, Target Exploration and Mining Corp and 448018 Exploration Inc. as well as Bootheel LLC in which the Company has 75% interest. A wholly owned subsidiary is an entity in which the Company has control, directly or indirectly, where control is defined as the power to govern the financial and operating policies of an enterprise so astoobtainbenefits fromitsactivities. All intercompany transactions and balances have been eliminated on consolidation. Details of the Company’s subsidiaries are as follows: Name Place of incorporation Interest % Principal activity Target Exploration and Mining Corp British Columbia, Canada 100% Exploration and evaluation of mineral properties 448018 Exploration, Inc. Nevada, United States 100% Exploration and evaluation of mineral properties Bootheel LLC Colorado, United States 75% Exploration and evaluation of mineral properties 7 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents The Company considers cash and cash equivalents to include cash on deposit and highly liquid short-term interest bearing variable rate investments. Interest earned is recognized immediately in operations. Financial Instruments All financial instruments are initially recognized at fair value on the balance sheet. The Company has classified each financial instrument into one of the following categories: (1) financial assets or liabilities at fair value through profit or loss (“FVTPL”), (2) loans and receivables, (3) financial assets available-for-sale, (4) financial assets held-to maturity, and (5) other financial liabilities. Subsequent measurement of financial instruments is based on their classification. Financial assets and liabilities at FVTPL are subsequently measured at fair value with changes in those fair values recognized in net earnings. Financial assets “available-for-sale” are subsequently measured at fair value with changes in fair value recognized in other comprehensive income (loss), net of tax. Financial assets “held-to-maturity”, “loans and receivables”, and “other financial liabilities” are subsequently measured at amortized cost using the effective interest method. The Company’s financial assets and liabilities are recorded and measured as follows: Asset or Liability Category Measurement Cash and cash equivalents Held for trading Fair value Receivables Loans and receivables Amortized cost Marketable securities Held for trading Fair value Reclamation bonds Held for trading Fair value Accounts payables and accrued liabilities Other liabilities Amortized cost Due to related parties Other liabilities Amortized cost The Company classifies the fair value of financial instruments according to the following hierarchy based on the amount of observable inputs used to value the instrument. Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – Pricing inputs are other than quoted prices in active markets included in Level 1. Prices in Level 2 are either directly or indirectly observable as of the reporting date. Level 2 valuations are based on inputs, including quoted forward prices for commodities, time value and volatility factors, which can be substantially observed or corroborated in the marketplace. Level 3 – Valuations in this level are those with inputs for the asset or liability that are not based on observable market data. Cash and cash equivalents and marketable securities has been measured using Level 1 inputs. 8 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Exploration and Evaluation Costs incurred before the Company has obtained the legal rights to explore an area are expensed. Costs to acquire mineral properties are capitalized as incurred. Costs related to the exploration and evaluation of mineral properties are expensed as incurred. The Company considers mineral rights to be intangible assets and accordingly, the Company capitalizes certain costs related to the acquisition of mineral rights. The Company considers each mineral property to be a separate cash generating unit. Any option payments received by the Company from third parties or tax credits refunded to the Company are credited to the capitalized cost of the mineral property. If payments received exceed the capitalized cost of the mineral property, the excess is recognized as income in the year received. The amounts shown for mineral properties do not necessarily represent present or future values. Their recoverability is dependent upon the discovery of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development, and future profitable production or proceeds from the disposition thereof. Future reclamation provisions The Company recognizes liabilities for statutory, contractual, constructive or legal obligations associated with the retirement of reclamation of mineral interest (exploration and evaluation assets). The net present value of future rehabilitation cost estimates is capitalized to the related assets along with a corresponding increase in the reclamation provision in the period incurred. Discount rates using a pre-tax rate that reflect the time value of money are used to calculate the net present value. The Company’s estimates of reclamation costs could change as a result of changes in regulatory requirements, discount rates and assumptions regarding the amount and timing of the future expenditures. These changes are recorded directly to the related assets with a corresponding entry to the reclamation provision. The Company’s estimates are reviewed annually for changes in regulatory requirements, discount rates, effects of inflation and changes in estimates. Changes in the net present value, excluding changes in the Company’s estimates of reclamation costs, are charged to profit and loss for the period. Equipment Equipment is carried at cost, less accumulated depreciation and accumulated impairment losses. The cost of an item of equipment consists of the purchase price, any costs directly attributable to bringing the asset to the location and condition necessary for its intended use and an initial estimate of the costs of dismantling and removing the item and restoring the site on which it is located. Depreciation is provided at rates calculated to write off the cost of equipment, less its estimated residual value, using the declining balance method at the following rates per annum: Leasehold improvements 3 years and 3 months Furniture and equipment 20% Computer and office equipment 30% Computer software 45% Exploration equipment 20% Equipment is derecognized upon disposal or when no future economic benefits are expected to arise from the continued use of the asset. Any gain or loss arising on disposal of the asset, determined as the difference between the net disposal proceeds and the carrying amount of the asset, is recognized in profit or loss in the consolidated statement of comprehensive income or loss. Where an item of equipment comprises major components with different useful lives, the components are accounted for as separate items of equipment. Expenditures incurred to replace a component of an item of equipment that is accounted for separately, including major inspection and overhaul expenditures are capitalized. 9 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Impairment At each financial position reporting date the carrying amounts of the Company’s long-lived assets are reviewed to determine whether there is any indication that those assets are impaired. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment, if any. The recoverable amount is the higher of fair value less costs to sell and value in use, which is the present value of future cash flows expected to be derived from the asset. If the recoverable amount of an asset is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in the profit or loss for the period. For the purposes of impairment testing, exploration and evaluation assets are allocated to cash-generating units to which the exploration activity relates. For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the cash-generating unit to which the asset belongs. Where an impairment loss subsequently reverses, the carrying amount of the asset (or cash-generating unit) is increased to the revised estimate of its recoverable amount, but so that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset (or cash-generating unit) in prior years. A reversal of an impairment loss is recognized immediately in profit or loss. Flow-Through Shares Canadian income tax legislation permits an enterprise to issue securities referred to as flow-through shares, whereby the investor can claim the tax deductions arising from the renunciation of the related resource expenditures. The Company accounts for flow-through shares whereby the premium paid for the flow-through shares in excess of the market value of the shares without flow-through features at the time of issue is initially recorded to other liabilities and then included in income at the same time the qualifying expenditures are made. Loss per share Basic loss per share is computed by dividing the loss for the period by the weighted average number of common shares outstanding during the period. For diluted per share computations, assumptions are made regarding potential common shares outstanding during the period.The weighted average number of common shares is increased to include the number of additional common shares that would be outstanding if, at the beginning of the period, or at time of issuance, if later, all options and warrants are exercised.Proceeds from exercise are used to purchase the Company’s common shares at their average market price during the period, thereby reducing the weighted average number of common shares outstanding.If these computations prove to be anti-dilutive, diluted loss per share is the same as basic loss per share. Share-Based Payments The Company grants stock options to buy common shares of the Company to directors, officers, employees and service providers. The Company recognizes stock-based compensation expense based on the estimated fair value of the options. A fair value measurement is made for each vesting instalment within each option grant and is determined using the Black-Scholes option-pricing model. The fair value of the options is recognized over the vesting period of the options granted as both stock-based compensation expense and reserves. This includes a forfeiture estimate, which is revised for actual forfeitures in subsequent periods. The reserves account is subsequently reduced if the options are exercised and the amount initially recorded is then credited to capital stock. 10 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES (cont’d) Income Taxes Income tax on profit or loss for the year comprises of current and deferred tax. Current tax is the expected tax paid or payable on the taxable income for the year, using tax rates enacted or substantively enacted at the balance sheet date, and any adjustment to tax paid or payable in respect of previous years. Deferred tax is recorded using the balance sheet liability method, providing for temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. A deferred tax asset is recognized only to the extent that it is probable that future taxable profits will be available against which the asset can be utilized. Deferred tax assets are reduced to the extent that it is no longer probable that the related tax benefit will be realized. The effect on deferred income tax assets and liabilities of a change in income tax rates is recognized in the period that includes the date of the enactment or substantive enactment of the change. Deferred tax assets and liabilities are presented separately except where there is a right of set-off within fiscal jurisdictions. Foreign Currency Translation The functional currency of the Company and its subsidiaries is the Canadian dollar. The reporting currency of the Company is the Canadian dollar. Transactions denominated in foreign currency are translated into Canadian dollars at the rate of exchange in effect at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies have been translated into Canadian dollars at the rate of exchange in effect at the balance sheet date, while non-monetary assets and liabilities are translated at historical rates. Revenue and expenses are translated at the exchange rates approximating those in effect on the date of the transactions. Any gains or losses resulting from translation have been included in the statement of operations and comprehensive loss. Comparative Figures Certain comparative figures have been reclassified to conform with the current year’s presentation. New standards to be adopted In November 2009, the IASB published IFRS 9, “Financial Instruments”, which covers the classification and measurement of financial assets as part of its project to replace IAS 39, “Financial Instruments: Recognition and Measurement”. In October 2010, the requirements for classifying and measuring financial liabilities were added to IFRS 9. Under this guidance, entities have the option to recognize financial liabilities at fair value through earnings. If this option is elected, entitles would be required to reverse the portion of the fair value change due to own credit risk out of earnings and recognize the change in other comprehensive income. IFRS 9 is effective for the Company on January 1, 2013. Early adoption is permitted and the standard is required to be applied retrospectively. There is not expected to be a significant impact on the Company upon implementation of the issued standard. 11 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 4.EQUIPMENT 12 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 5.EXPLORATION AND EVALUATION ASSETS CMB $ CMB JV $ Bootheel Project $ GoldenPromise $ JuniperRidge $ Total $ Balance, May 1, 2010 and April 30, 2010 - Acquisition costs - Balance April 30, 2011 Acquisition costs - - Balance July 31, 2011 Central Mineral Belt (“CMB”) Moran Lake Property Pursuant to an agreement dated October 14, 2004, the Company acquired an option to earn a 90% interest, subject to a 2% net smelter royalty (“NSR”) and a 10% carried interest to the vendor, in the Moran Lake Property, a uranium prospect located in Central Labrador, Newfoundland, Canada.The agreement was amended on March 1, 2005 to include additional claims adjacent to the Moran Lake Property, known as Moran Heights. To date, the Company has issued 400,000 common shares, made cash payments totaling $575,000 and spent more than the required minimum $3,000,000 on project expenditures.In connection with the option agreement to earn in its 90% interest in the Moran Lake Property, the Company is required to make advance royalty payments in the amount of $200,000 per year until the commencement of commercial production. The Company is currently involved in a dispute with the original vendor of the Moran Lake Property regarding the timing of the advance royalty payments. The Company has accrued $400,000 as a contingent liability in the event that the Company is not successful in the dispute. (See Note 14). The Company is also required to complete a bankable feasibility study that is due on or before November 10, 2013. Otter/Portage Lake Property Pursuant to an agreement dated December 2, 2005, the Company acquired an option to earn a 100% interest, subject to a 1.5% NSR, in the Otter and Portage Lake Properties located in the Central Mineral Belt of Labrador. To date, the Company has issued the total required 56,250 common shares, made cash payments totaling $140,000 and spent more than the required minimum $600,000 on project expenditures. 13 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 5. EXPLORATION AND EVALUATION ASSETS (cont’d…) CMB Joint Venture Silver Spruce Central Mineral Belt (“CMB”) Joint Venture In July 2008, the Company entered into an agreement with Expedition Mining Inc. ("Expedition"), formally known as Universal Uranium Ltd., to acquire all of Expedition's interest (60%) in its joint venture project with Silver Spruce Resources Inc. in Labrador for consideration of $500,000 cash, 2,500,000 common shares with a value of $5,100,000 and 1,875,000 warrants having a value of $1,500,418. The warrants were valued using the Black Scholes model with the following assumptions: risk free interest rate of 2.5%; expected life of 3 years; dividend rate of 0%; and volatility of 84%.$95,581 of legal and regulatory costs was also incurred in relation to this acquisition.In addition the Company also acquired exploration equipment with a fair value of $63,672 from Expedition.Expedition retains a 2% net smelter return (“NSR”) royalty on its 60% interest in the property, which may be reduced to 1.5% in consideration for a cash payment of $1,000,000.In July 2008, Crosshair also subscribed for 2,222,222 units of Expedition at a price of $0.45 per unit.Each unit consists of one common share of Expedition and one share purchase warrant entitling Crosshair to purchase an additional common share of Expedition at a price of $0.65 on or before July 29, 2010.Expedition warrants expired unexercised on July 29, 2011. Bootheel Project On March 31, 2009, the Company acquired the Bootheel and Buckpoint Properties in Wyoming, USA through the acquisition via Plan of Arrangement of Target Exploration and Mining Corp. Under an agreement dated June 7, 2007, as amended December 21, 2007, and February 28, 2008, between UR-Energy USA Inc. (“URE”), several of its subsidiaries, Target, now a wholly owned Crosshair subsidiary, and 448018, a wholly owned subsidiary of Target, the Company may earn a 75% interest in The Bootheel Project LLC (“BHP LLC”), subject to certain royalties, by completing expenditures totalling US $3,000,000 and issuing 125,000 common shares on or before June 7, 2011.As of April 30, 2011, the Company, through Target, has earned its 75% interest in BHP LLC. Under Agreements dated February 5, 2008 between M J Ranches Inc, and 448018 as manager, BHP LLC leased MJ Ranches’ 75% ownership of certain minerals on fee land that adjoins the Bootheel Property. The initial term of the agreement is for five years with provision for two renewals. Payment for the initial five year term is US $252,651 paid in advance, increased for inflation for the renewal periods. The acquired mineral rights are subject to a sliding scale royalty tied to the sales price of uranium. Golden Promise Golden Promise Property On April 29, 2009, Crosshair acquired a 60% interest in the Golden Promise Gold Project in Central Newfoundland, Canada with an option to acquire up to a 70% interest; terminated the original property option earn-in agreement with Paragon Minerals Corp. (“Paragon”). As per the original property option earn-in agreement the Company issued 5,000 common shares during the year ended April 30, 2009 to Paragon at a value of $12,400. Pursuant to the amended agreement with Paragon dated April 8, 2009, Crosshair issued 663,750 common shares with a market value of $686,608 during the year ended April 30, 2009.Crosshair will provide Paragon with a $2,000,000 carried interest in initial exploration expenditures to be completed prior to May 2013. Crosshair can extend the timeframe to complete the initial exploration program by 12 months upon issuing 62,500 common shares to Paragon. 14 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 5. EXPLORATION AND EVALUATION ASSETS (cont’d…) Golden Promise(cont’d…) Golden Promise Property (cont’d) Upon the successful completion of the initial $2,000,000 exploration program, Crosshair can elect to earn an additional 10% interest (to 70%) in Golden Promise by providing Paragon with an additional $1,000,000 carried interest in additional exploration expenditures within 24 months. Crosshair can extend the timeframe to complete the additional exploration program by 12 months upon issuing 25,000 common shares to Paragon.In the event Crosshair does not complete the additional expenditure program within the required timeframe, Crosshair can purchase the remaining 10% interest by paying Paragon the difference between actually incurred exploration expenditures and $1,000,000 or just retain the 60% interest. Southern Golden Promise (Victoria Lake) The Company has earned a 60% interest in mineral claims located in the Botwood Basin area of Central Newfoundland known as Southern Golden Promise in consideration for issuing a total 100,000 common shares and incurring a minimum of $1,750,000 exploration expenditures within specified deadlines. Juniper Ridge Uranium Property On October 29, 2010, the Company signed a definitive agreement with Strathmore Resources Ltd., a wholly owned subsidiary of Strathmore Minerals Corp.(“Strathmore”)to acquire the Juniper Ridge Uranium Property (the “Property”).The aggregate total price for a 100% interest in the Property will be satisfied by Crosshair as follows: In Cash (USD) In Shares (USD) Total (USD) Upon signing of the agreement (paid) $ $ - $ By November 15, 2010 (paid) - By October 29, 2011 By October 29, 2012 (1) By October 29, 2013 (1) Upon obtaining production permit (2) - $ $ $ 1 These amounts are based on the estimated 5 million pounds uranium reserves at US $0.50 per pound.Actual payments will be based on the measured, indicated and inferred uranium resources as defined by the NI 43-101 technical report. The minimum commitment is US $2,500,000, with the company paying an additional US $0.50 per pound in excess of 5 million pounds if the NI 43-101 technical report shows a resource in excess of 5 million pounds. 2 This amount is based on the estimated 5 million pounds uranium reserves at US $0.30 per pound.Actual payments will be based on the proven and probable uranium reserves as determined by prefeasibility or feasibility study.At the option of Strathmore, the Company will make this payment in cash, shares or a combination of cash and shares. The minimum commitment is US $1,500,000. 15 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 5.EXPLORATION AND EVALUATION ASSETS (cont’d…) Juniper Ridge Uranium Property (cont’d…) Title to the Juniper Ridge property will be conditionally transferred to the Company by Strathmore upon making the initial payments of US$700,000 (US$250,000 of which is payable in common shares of Crosshair). US$200,000 of this amount has been paid, and the remaining US$500,000 will be paid on or before October 29, 2011.The Company can terminate the acquisition agreement at any time upon written notice, without any further liabilities to the Company.Strathmore will retain a 2% Gross Revenue Royalty on the Property.The Company has the option to repurchase this royalty at any time during the first three years after commencement of commercial production for US $1,500,000 for each 1% of the Gross Revenue Royalty. 6. FUTURE RECLAMATION PROVISIONS July 31, 2011 April 30, 2011 April 30, 2010 and May 1, 2010 Beginning balance $ $ Change in estimates ) 3 ) 2 ) 1 Interest expense Ending balance $ $ 1 The Company revised its estimates down from the previous year based on new information regarding potential reclamation costs to be incurred in the future. 2 The Company revised its prior estimates based on new information regarding the estimated dates of abandonment of the mineral property interests. 3 The Company revised its estimates due to new information. The Company has legal obligations associated with its Moran Lake, Silver Spruce CMB JV, Southern Golden Promise and Bootheel mineral properties for cleanup costs.These costs are anticipated to be incurred between 2013 and 2015. The total undiscounted amount of estimated cash flows required to settle the obligations is approximately $300,000, which was adjusted for inflation at the rate of 2%, discounted at 8% and projected out to 2015.Certain minimum amounts of asset retirement obligations will occur each year with the significant amounts to be paid on abandonment of the mineral property interests. 7.COMMITMENTS In connection with the option agreement to earn in its 90% interest in the Moran Lake Property, the Company is required to make advance royalty payments in the amount of $200,000 per year until the commencement of commercial production. The Company is currently involved in a dispute with the original vendor of the Moran Lake Property regarding the timing of the advance royalty payments. The Company has accrued $400,000 as a contingent liability in the event that the Company is not successful in the dispute. (See Note 14). The Company is also required to complete a bankable feasibility study that is due on or before November 10, 2013. In addition, as at April 30, 2011, the Company is required to spend approximately $288,669 over the next fiscal year(net of recoveries from the government of Newfoundland and joint venture partner) to maintain the highest potential claims. 16 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 8.CAPITAL STOCK AND RESERVES Share and warrant issuances There were no share issuances during the three months ended July 31, 2011. During the year ended April 30, 2011, common shares were issued as follows: · On December 15, 2010, the Company consolidated its common shares on the basis of one post-consolidated common share for every four pre-consolidated common shares.The 146,993,893 pre-consolidated common shares were reduced to 36,748,349 post consolidated common shares (after taking into account the cancellation of 124 shares due to fractional rounding). Stock options and warrants were similarly adjusted. All references to share and per share amounts have been retroactively restated to reflect the share consolidation. · On November 23, 2010, the Company closed a brokered private placement of 3,750,000 flow-through units (the “flow-through units”) at a price of $0.80 per flow-through unit for gross proceeds of $3,000,000. The proceeds have been allocated based on the relative fair values of common shares and warrants as follows: common shares $2,542,956 and warrants $457,044. Each flow-through unit consisted of one flow-through common share and one half of one warrant (the “Warrant”); 1,875,000 in total.Each whole Warrant is exercisable for one non flow-through common share at an exercise price of $1.25 per common share until November 23, 2012.Each flow-through unit consists of one common share which qualifies as a “flow-through share” for purposes of the Income Tax Act. OnNovember 23, 2010, the Company also closed a brokered private placement of subscription receipts for gross proceeds of $7,000,000.The proceeds have been allocated based on the relative fair value of common shares and warrants as follows: common shares $4,811,726 and warrants $2,188,274. The subscription receipts were subject to certain escrow release conditions.The escrow release conditions were as follows: (i) shareholder approval of the offering of subscription receipts; and (ii) the completion of the consolidation of the Company’s Common Shares on the basis of one post-consolidation common share for every four pre-consolidation common shares outstanding. These conditions were met on December 16, 2010, and thus the subscription receipts were converted to 9,999,999 units (the “Units”) at a price of $0.70 per Unit.Each Unit consisted of one common share and one common share purchase warrant (a “Warrant”) with each Warrant exercisable for one common share at an exercise price of $1.00 per common share for 24 months.The Company issued broker’s warrants exercisable to acquire 1,375,000 broker’s units (“Broker’s Units”) at an exercise price of $0.70 per Broker’s Unit (valued at $519,101), for a period of 24 months, expiring on November 23, 2012.Each Broker’s Unit consists of one common share and one warrant exercisable for one common share at an exercise price of $1.00 per common share for 24 months, expiring on November 23, 2012. The Black-Scholes pricing model was used to value these warrants, using a risk-free interest rate of 1.7%, expected life of 2 years, annualized volatility of 104%, and dividend rate of 0%. · 657,903 warrants with an exercise price ranging from $1.00 to $1.40 per warrant were exercised for gross proceeds of $755,509.An amount of $196,238, representing the fair value of these warrants on granting was reclassified from contributed surplus to share capital on exercise. In connection with the exercise of agent warrants 168 warrants with an exercise price of $1.20 and 63,920 warrants with an exercise price of $1.40 were issued. The 63,920 warrants issued were immediately exercised (and are included in the total warrants exercised of 657,913). · 200,000 stock options with an exercise price ranging from $0.60 to $0.92 were exercised for gross proceeds of $166,000. An amount of $711,911, representing the fair value of the options on granting was reclassified from contributed surplus to share capital on exercise. 17 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 8.CAPITAL STOCK AND RESERVES (cont’d) Warrants The following is a summary of warrants outstanding at July 31, 2011, April 30, 2011 and April30, 2010 and changes during the periods then ended. July 31, 2011 April 30, 2011 April 30, 2010 Number of Warrants Weighted Average Exercise Price Number of Warrants Weighted Average Exercise Price Number of Warrants Weighted Average Exercise Price Outstanding, beginning of the period 4,387,6 14 Issued - - Exercised - - (657,903 ) - - Expired - - Cancelled due to fractional rounding - - (2) ) - - - Outstanding, end of the period 15,168,796 17,043,7 96 At July 31, 2011, the following warrants were outstanding: Outstanding Exercise Price ($) Expiry Date November 19, 2011 November 19, 20111 November 19, 2011 November 19, 2011 December 15, 2011 April 1, 2012 November 23, 2012 November 23, 2012 November 23, 2012 (1) These warrants were issued to the Agent in connection with the private placement on November 19, 2009. Each warrant is exercisable into one common share and one warrant exercisable into one common share at an exercise price of $1.20, expiring on November 19, 2011 18 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 8.CAPITAL STOCK AND RESERVES (cont’d) Stock options On December 15, 2010 the Company’s shareholders approved the amendment of the Company’s Stock Option Plan (the “Amended Plan”) to a 10% rolling plan. The Amended Plan allows a maximum 10% of the issued shares to be reserved for issuance under the plan. Options granted under the Amended Plan may not have a term exceeding 10 years and vesting provisions at the discretion of the Board of Directors. The following is a summary of stock options outstanding at July 31, 2011, April 30, 2011, and April 30, 2010, and changes during the period then ended. July 31, 2011 April 30, 2011 April 30, 2010 Number of options WeightedAverageExercise Price Number of options Weighted Average Exercise Price Numberof options Weighted Average Exercise Price Outstanding, beginning of period 5,074,621 Exercised - - 0.83 0.60 Cancelled - - 1.42 3.85 Expired - - 1.80 Granted 0.67 1.44 0.98 Outstanding, end of period 5,724,621 19 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 8.CAPITAL STOCK AND RESERVES (cont’d…) Stock options (cont’d…) At July 31, 2011, the following stock options were outstanding to directors, officers and employees: Outstanding Exercisable Exercise Price ($) Expiry Date August 29, 20111 November 15, 2011 March 6, 2012 March 23, 2012 May 1, 2012 August 29, 2012 October 15, 2012 May 23, 2013 June 5, 2013 August 1, 2013 September 15, 2013 October 23, 2013 October 27, 2013 May 28, 2014 - August 10, 2014 November 30, 2014 December 21, 2014 January 6, 2015 December 21, 2015 January 7, 2016 - April 1, 2016 - July 20, 2016 1Subsequently expired Share-based compensation The Company recognizes compensation expense for all stock options granted using the fair value based method of accounting.For the three months ended July 31, 2011 the Company recognized share-based compensation expense of $702,114 (July 31, 2011 - $57,990).The weighted average fair value of options granted in the period was $0.57 (2011 - $Nil). The following weighted average assumptions were used for the Black-Scholes method of valuation of stock options granted and re-priced during the periods ended July 31, 2011, July 31, 2010: July 31, 2011 July 31, 2010 Risk-free interest rate 1.55% - Expected life of options 3 years - Annualized volatility 163% - Expected forfeiture 4.78% - Dividend rate 0% - 20 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 8.CAPITAL STOCK AND RESERVES (cont’d…) Share-based compensation (cont’d…) The risk free rate of return is the yield on a zero-coupon Canadian Treasury Bill of a term consistent with the assumed option life. The expected average option term is the average expected period to exercise, based on the historical activity patterns for each individually vesting tranche. The expected volatility is based on the Company’s historical prices. Expected forfeitures are based on forfeitures for comparable companies. 9. SUPPLEMENTAL DISCLOSURES WITH RESPECT TO CASH FLOWS There were no significant non-cash investing and financing transactions during the period ended July 31, 2011 and July 31, 2010. 21 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 10.RELATED PARTY TRANSACTIONS The Company’s related parties consist of directors, companies controlled by a former director of the Company, and companies owned by officers and directors as follows: Related Party Nature of Transactions EGM Exploration Group Management Corp. (“EGM Corp.”) – owned by Mark Morabito, a director and an officer Corporate services (salaries and benefits, investor relations, rent, office and administration, travel, geological consulting fees) ArkOrion Enterprises Inc. – controlled by Adam Kniec, a former officer Consulting fees MJM Consulting – controlled by Mark Morabito, a director and an officer Management fees Sundance Geological Ltd. – controlled by Stewart Wallis, a director and an officer Management fees Bevo Beaven Corporate Communications – controlled by Horace Beaven, an officer Investor relations Ian Smith -a director Wages and salaries, director fee, stock-based compensation Jay Sujir -a director Wages and salaries, director fee, stock-based compensation Rick Gill -a director Wages and salaries, director fee, stock-based compensation Mark Morabito -a director and an officer Stock based compensation Chris Collingwood -a director Wages and salaries, director fee, stock-based compensation Joseph Miller -a director Wages and salaries, director fee, stock-based compensation Stewart Wallis -a director and an officer Stock-based compensation Sonya Atwal -an officer Wages and salaries, Stock-based compensation Sheila Paine -an officer Wages and salaries, Stock-based compensation Mark Ludwig – an officer Stock-based compensation Horace H. Beaven – an officer Stock-based compensation Adam Kniec – a former officer Stock-based compensation 22 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 10.RELATED PARTY TRANSACTIONS (cont’d…) During the periods ended July 31, 2011 and 2010, the Company entered into the following transactions with related parties: Expenses: Management fees $ $ Consulting Wages and salaries Director fee - Investor relations Office and administration Rent Transfer agent and filing fees - Travel Stock-based compensation Exploration and evaluation expenses: Geological consulting fees $ $ Amounts dueto related parties as at July 31, 2011 included the following: EGM Exploration Group Management Corp. - $290,395 (April 30, 2011 - $72,407, May 1, 2010 - $4,294) Amounts due to related parties included in payables and accrued liabilities as at July 31, 2011 included the following: Sundance Geological Ltd. - $22,400 (April 30, 2011 - $Nil, May 1, 2010 - $15,750) The amounts due to related parties are non-interest bearing, with no fixed terms of the repayment. The fair values of the amounts due to the related parties cannot be determined as there are no special terms of repayment. 23 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 11.SEGMENTED INFORMATION The Company operates in one reportable operating segment, being the acquisition, exploration and development of mineral properties in North America. July 31, 2011 April30, 2011 May 1, 2010 Equipment: United States $ $ $ Canada $ $ $ Exploration and evaluation: United States $ $ $ Canada $ $ $ 12.CAPITAL MANAGEMENT The Company’s objectives when managing capital are to safeguard the Company’s ability to continue as a going concern in order to pursue the exploration and development of its mineral properties, acquire additional mineral property interests and to maintain a flexible capital structure which optimizes the costs of capital at an acceptable risk.In the management of capital, the Company includes its components of shareholders’ equity. The Company manages the capital structure and makes adjustments to it in light of changes in economic conditions and the risk characteristics of the underlying assets.To maintain or adjust the capital structure, the Company may attempt to issue new shares, issue debt, acquire or dispose of assets. In order to facilitate the management of its capital requirements, the Company prepares annual expenditure budgets that are updated as necessary depending on various factors, including successful capital deployment and general industry conditions.The annual and updated budgets are approved by the Board of Directors. At this stage of the Company’s development, in order to maximize ongoing development efforts, the Company does not pay out dividends. The Company manages its exposure to USD currency fluctuations by keeping a sufficient amount of US dollars on hand. The Company’s investment policy is to invest its cash, not otherwise designated for strategic investments, in highly liquid short-term interest-bearing R1-High investment rated (DBRS) investments with maturities of 90 days or less from the original date of acquisition. The Company completed an equity financing in the third quarter of 2011 to carry on its operations for the next 12 months and beyond July 31, 2012. The Company currently is not subject to externally imposed capital requirements.There were no changes in the Company’s approach to capital management. 24 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 13.FINANCIAL INSTRUMENTS The fair value of the Company’s receivables, payables and accrued liabilities, and due to related parties approximate carrying value, due to their short-term nature. The Company’s other financial instruments, being cash and cash equivalents, and marketable securities, under the fair value hierarchy are based on level one quoted prices in active markets for identical assets or liabilities. The Company’s financial instruments are exposed to certain financial risks, including currency risk, credit risk, liquidity risk, interest rate risk and price risk. Credit risk Credit risk is the risk of an unexpected loss if a customer or third party to a financial instrument fails to meet its contractual obligations. The Company’s cash and cash equivalents are held at a large Canadian financial institution in interest bearing accounts.The Company has no investments in asset-backed commercial paper. The Company’s receivables consist mainly of HST receivable due from the Government of Canada.The Company does not believe it is exposed to significant credit risk. Liquidity risk Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they fall due. The Company manages liquidity risk through its capital management as outlined in Note 12 to the condensed consolidated interim financial statements.Accounts payable relating to exploration and evaluation assets and other accounts payable and accrued liabilities are due within one year.Management believes the Company has sufficient funds to meets its liabilities as they become due. Market Risk Market risk is the risk of loss that may arise from changes in market factors such as interest rates, commodity and equity prices, and foreign exchange rates. (a) Interest rate risk Interest rate risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market interest rates. The risk that the Company will realize a loss as a result of a decline in the fair value of the short-term investments included in cash and cash equivalents is minimal because these investments roll over daily. (b) Price risk The Company is exposed to price risk with respect to commodity prices, particularly uranium, and equity prices, since the Company possesses investments in publicly traded securities.The Company closely monitors those prices to determine the appropriate course of action to be taken by the Company. However, there can be no assurance that the Company can exit these positions if required, resulting in proceeds approximating the carrying value of these securities. (c) Currency risk As at July 31, 2011, the Company’s expenditures are predominantly in Canadian dollars, and any future equity raised is expected to be predominantly in Canadian dollars. As at July 31, 2011, the Company has accounts payable denominated in US dollars of $671,826 and cash of $30,057 US dollars. A 10% change in the Canadian dollar vs. the US dollar would give rise to a $61,321 gain/loss. 25 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 14.PROVISIONS Litigation with Expedition Mining Inc. (formerly known as Universal Uranium Ltd.) In April 2009, Crosshair commenced an action in British Columbia Supreme Court against Expedition Mining Inc. (“Expedition”) alleging that Expedition had knowledge of trades that artificially inflated the market price of shares of Expedition at the time that Crosshair agreed to purchase property and securities of Expedition.The action relates to certain agreements Crosshair entered into with Expedition to acquire all of Expedition’s interest in its project in the Central Mineral Belt of Labrador and to purchase securities of Expedition by way of a private placement. On April 29, 2010, the Company entered into a definitive agreement with Expedition to settle all outstanding litigation between Crosshair and Expedition. The settlement agreement requires Crosshair and Expedition to file a consent dismissal order dismissing both the Crosshair claim and the Expedition counterclaim. Neither company paid any funds to the other pursuant to the terms of settlement. Crosshair has also entered into a voting trust agreement (the “2010 Voting Trust Agreement”). Pursuant to the 2010 Voting Trust Agreement, Crosshair will either abstain from voting its shares in Expedition or vote those shares in favour of Expedition management’s proposals for a period of thirty-six months. As of April 30, 2011, Crosshair held 2,222,222 Expedition shares. As per the original voting trust agreement between Crosshair and Expedition signed on July 30, 2008 (the “2008 Voting Trust Agreement”), Expedition was also required to either abstain from voting its shares in Crosshair or vote those shares in favour of Crosshair management’s proposals. As of April 30, 2011, Expedition held 1,875,000 Crosshair warrants. Pursuant to the settlement, beginning April 2010 and for the next twelve months, both Crosshair and Expedition were required to report on a monthly basis to the other in writing advising of the number of shares in the other they have purchased or sold in the preceding month.In the case of a breach of these requirements the 2010 Voting Trust Agreement becomes null and void. Since Expedition complied with the terms of the settlement the Voting Trust Agreement remains in full force until July 30, 2013. Litigation with Lewis Murphy On October 10, 2004, the Company entered in an agreement (the “Agreement”) with Mr. Lewis Murphy pursuant to which the Company was granted an option to acquire an interest in certain mineral licenses in Newfoundland and Labrador. On April 28, 2010, Mr. Lewis Murphy commenced court proceedings against the Company in the Supreme Court of Newfoundland and Labrador in relation to the Agreement. As acknowledged by Mr. Murphy in the Statement of Claim, the mineral licenses were transferred to Crosshair. The Agreement provides that upon the Company completing its earn-in obligations under the Agreement and becoming vested as to its 90% interest therein, the Company will pay Mr. Murphy an annual advance royalty of $200,000 per year until the Commencement of Commercial Production. Mr. Murphy alleges he was owed an annual advance royalty payment in the amount of$200,000 in November 2009. Mr. Murphy is seeking contractual damages in the amount of $200,000, and various declaratory reliefs including, but not limited to,an order that the transfers of any and all mineral licenses from Murphy to the Company made pursuant to the Agreement are null and void and a declaration that the Agreement is terminated. 26 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) 14.PROVISIONS (cont’d…) Litigation with Lewis Murphy (cont’d…) On January 6, 2011, a judgment was issued by the Supreme Court of Newfoundland and Labrador in favour of Mr. Murphy in the amount of $200,000 (plus costs and interest) and the Company’s counterclaim was dismissed. The Company was granted leave to appeal this judgment on May 31, 2011. The appeal hearing is expected to occur in October 2011; however, there can be no assurance that any appeal will be resolved in favour of the Company. On April 12, 2011, Mr. Murphy commenced an action to recover an additional $200,000 that he claims is due as an advance royalty payment for November 2010. The company is defending this claim but there can be no assurance that this action will be resolved in favour of the Company. As a result $400,000 has been accrued and is recorded in mineral properties as at July 31, 2011. FIRST-TIME ADOPTION OF IFRS As stated in Note 2, these consolidated financial statements are the Company’s first interim condensed consolidated financial statements prepared in accordance with IFRS. The accounting policies in Note 2 have been applied in preparing the condensed interim consolidated financial statements for the period ended July 31, 2011 and 2010, the consolidated financial statements for the year ended April 30, 2011 and the opening IFRS statement of financial position on May 1, 2010, the "Transition Date". In preparing the opening IFRS statement of financial position and the financial statements for the interim period ended July 31, 2011, the Company has adjusted amounts reported previously in financial statements that were prepared in accordance with GAAP. An explanation of how the transition from GAAP to IFRS has affected the Company’s financial position, financial performance and cash flows is set out in the following tables. The guidance for the first time adoption of IFRS is set out in IFRS 1. IFRS 1 provides for certain mandatory exceptions and optional exemptions for first time adopters of IFRS. The Company elected to take the following IFRS 1 optional exemptions: Share-based payments IFRS 1 permits the application of IFRS 2 Share Based Payments only to equity instruments granted after November 7, 2002 that had not vested by the date of transition to IFRS. Decommissioning liabilities (asset retirement obligations) IFRIC 1 Changes in Existing Decommissioning, Restoration and Similar Liabilities requires remeasurement of the asset retirement obligation at each period end to reflect changes due to changes in various assumptions. The Company has elected to utilize this exemption which allows the Company to not retrospectively adjust the environmental rehabilitation provision and related assets; the environmental rehabilitation provision has been accounted for in accordance with IAS 37 Provisions, Contingent Liabilities and Contingent Assets as at the transition date and thereafter. Compound financial instruments IAS 32 Financial Instruments: Presentation requires an entity to split a compound financial instrument at inception into separate liability and equity components. If the liability component is no longer outstanding, retrospective application of IAS 32 involves separating two portions of equity. However, in accordance with IFRS 1, a first-time adopter need not separate these two portions if the liability component is no longer outstanding at the date of transition to IFRS. The Company has elected to utilize this exemption, and therefore not separate the two components of prior flow-through share issuances for which the related expenditures had been fully renounced as of the date of transition to IFRS. 27 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) FIRST-TIME ADOPTION OF IFRS (cont’d…) (b)Reconciliations The adoption of IFRS has resulted in changes to the Company’s reported financial position, results of operations, andoperating and investing cash flows. In order to allow the users of the financial statements to better understand these changes, the financial statements previously presented under Canadian GAAP have been reconciled to IFRS. For a description of the changes, see the discussion in Notes to the IFRS Reconciliations below. The May 1, 2010 Canadian GAAP Consolidated Balance Sheets have been reconciled to IFRS as follows: Balance Sheet CGAAP IFRS Adjustments IFRS Notes Current assets Cash and cash equivalents $- Marketable securities - Receivables - Prepaid expenses - - Non-current assets Reclamation bonds - Equipment - Exploration and evaluation assets (iii) Current liabilities Accounts payable and accrued liabilities $- Due to related parties - - Non-current liabilities Other liabilities - (ii) Future reclamation provisions - Provisions - Capital stock (ii) Reserves (i) Deficit (ii,iii) 28 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) FIRST-TIME ADOPTION OF IFRS (cont’d…) The Canadian GAAP Consolidated Balance Sheet for July 31, 2010 has been reconciled to IFRS as follows: Balance Sheet CGAAP IFRS Adjustments IFRS Notes Current assets Cash and cash equivalents $- Marketable securities - Receivables - Prepaid expenses - - Non-current assets Reclamation bonds - Capital assets - Exploration and evaluation assets (iii) $ (21,078,192) Current liabilities Accounts payable and accrued liabilities $- Due to related parties - - Non-current liabilities Other liabilities - (ii) Future reclamation provisions - Provisions - Capital stock (ii) Reserves (i) Deficit (i),(ii),(iii) 29 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) FIRST-TIME ADOPTION OF IFRS (cont’d…) The Canadian GAAP consolidated statement of comprehensive (loss) income for the period ended July 31, 2010 has been reconciled to IFRS as follows: CGAAP IFRS Adjustments IFRS Notes Interest - Depreciation - Audit and accounting - Consulting - Exploration and evaluation - (iii) Insurance - Investor relations - Legal - Management fees - Misc. geological work - Office and administration - Rent - Share- based compensation (i) Transfer agent & filing - Travel - Wages and salaries - Loss before other items Interest income - Foreign exchange gains (losses) - realized - Foreign exchange gains (losses) - unrealized - Securities gains (losses) - unrealized - Flow-through share premium - (ii) Loss for the period Retained earnings (deficit) - beginning of period Retained earnings (deficit) - end of period 30 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) FIRST-TIME ADOPTION OF IFRS (cont’d…) The Canadian GAAP consolidated statement of cash flow for the period ended July 31, 2010 has been reconciled to IFRS as follows: CGAAP Adjustments IFRS Ref CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period (i) (iii) (ii) Item not affecting cash: Interest - Depreciation - Flow-through share premium - (ii) Share- based compensation (i) Unrealized losses (gains) on marketable securities - Changes in non-cash working capital items: Accounts receivables - Prepaid expenses - Accounts payable and accrued liabilities (iii) Due to related party - Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of equip. - Reclamation bonds - Exploration and evaluation (iii) Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES Shares issuance costs - Net cash used in financing activities - Increase in cash during the period - Cash, beginning of the period - Cash, end of the period - 31 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) FIRST-TIME ADOPTION OF IFRS (cont’d…) The Canadian GAAP Consolidated Balance Sheet for the year ended April 30, 2011 has been reconciled to IFRS as follows: Balance Sheet CGAAP IFRS Adjustments IFRS Notes Current assets Cash and cash equivalents - Marketable securities - Receivables - Prepaid expenses - - Non-current assets Reclamation bonds - Capital assets - Exploration and evaluation assets (iii) Current liabilities Accounts payable and accrued liabilities - Due to related parties - - Non-current liabilities Other liabilities - (ii) Future reclamation provisions - Provisions - Capital stock (ii) Reserves (i) Deficit (i)(ii), (iii) 32 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) FIRST-TIME ADOPTION OF IFRS (cont’d…) The Canadian GAAP consolidated statement of comprehensive (loss) income for the year ended April 30, 2011 has been reconciled to IFRS as follows: CGAAP IFRS Adjustments IFRS Notes Interest - Depreciation - Audit and accounting - Consulting - Exploration and evaluation - (iii) Insurance - Investor relations - Legal - Management fees - Office and administration - Property investigations - Rent - Share- based compensation (i) Transfer agent & filing - Travel - Wages and salaries - - Loss before other items Interest income - Gain (loss) on asset disposition - Gain (loss) on foreign exchange - Unrealized gain (loss) - marketable securities - - Flow-through share premium (ii) Loss for the period Retained earnings (deficit) - beginning of period Retained earnings (deficit) - end of period 33 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) FIRST-TIME ADOPTION OF IFRS (cont’d…) The Canadian GAAP consolidated statement of cash flow for the year ended April 30, 2011 has been reconciled to IFRS as follows: CGAAP Adjustments IFRS Ref CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period (i) (iii) (ii) Item not affecting cash: Interest - Depreciation - Loss on sale of equipment - Flow-through share premium (ii) Share- based compensation (i) Unrealized loss(gain) on foreign exchange - Unrealized loss (gain) on marketable securities - Changes in non-cash working capital items: Accounts receivables - Prepaid expenses - Accounts payable and accrued liabilities (iii) Due to related party - Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of equip. - Proceeds on sale of equipment - Reclamation bonds - Exploration and evaluation (iii) Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares and warrants for cash, net of costs - Net cash used in financing activities - Increase in cash during the period - Cash, beginning of the period - Cash, end of the period - 34 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) FIRST-TIME ADOPTION OF IFRS (cont’d…) Notes to the IFRS reconciliations: i) Share-based payments Under Canadian GAAP, the fair value of stock-based awards with graded vesting are calculated as one grant and the resulting fair value is recognized on a straight-line basis over the vesting period.Forfeitures of awards are recognized as they occur. Under IFRS, a fair value measurement is required for each vesting installment within the option grant. Each installment must be valued separately, based on assumptions determined from historical data, and recognized as compensation expense over each installment’s individual tranche vesting period. Forfeiture estimates are recognized in the period they are estimated, and are revised for actual forfeitures in subsequent periods. As at July 31, 2010, this accounting policy change resulted in an increase in reserves of $147,408 (May 1, 2010 - $224,032, April 30, 2011 - $751,117) and a corresponding increase in share-based compensation expense. During three month ended July 31, 2010, share-based compensation expenses were decreased by $76,624. ii) Flow through shares The treatment of the tax effect of flow-through shares differs under Canadian GAAP and IFRS. Under Canadian GAAP, share capital is recorded at net proceeds less the deferred tax liability related to the renounced expenditures. Under IFRS, the increase to share capital when flow-through shares are issued is measured based on the current market price of common shares. The incremental proceeds, or "premium", are recorded as an other liability. When expenditures are renounced, a flow-through share premium is recognized and the other liability is reversed. The net amount is recognized as a flow-through premium. As at July 31, 2010, this accounting policy change resulted in an increase in share capital of $449,386 (May 1, 2010 - $449,386, April 30, 2011 - $824,386), an increase of $173,275 (May 1, 2010-$218,273, April 30, 2011 - $239,261) in the amount of an otherliability, an increase in the deficit of $622,661 (May 1, 2010 - $667,659, April 30, 2011 - $1,063,647), and an increase (decrease) of $44,998 (May 1, 2010 -$Nil, April 30, 2011 - $(395,988)) in the amount of the flow-through share premium. iii) Exploration and Evaluation Accounting IFRS allows an entity to select an appropriate accounting policy for the treatment of resource properties (known as exploration and evaluation assets under IFRS). Under existing Canadian GAAP, the Company followed the policy of capitalizing all mineral property expenditures directly attributable to the exploration or evaluation of each property, including an appropriate allocation of overheads related to the activity. On transition, the Company changed the policy to expensing all mineral property expenditures directly attributable to the exploration or evaluation of each property under IFRS. The decision to change this policy was made to streamline the financial reporting process and simplify the presentation of financial information for investors.As at July 31, 2011, this change of policy resulted in a decrease of $21,078,192 (May 1, 2010 - $20,679,217, April 30, 2011 - $21,552,445) in the carrying value of resource properties and a corresponding increase of $21,078,192 (May 1, 2010 - $20,679,217, April 30, 2010 - $21,552,445) in deficit. 35 CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS July 31, 2011 (Expressed in Canadian Dollars) (Unaudited) SUBSEQUENT EVENTS The following transactions occurred subsequent to July 31, 2011: On August 28, 2011, the Company delivered a proposal to Australian American Mining Corporation Limited (“AusAm”) for the acquisition of AusAm’s United States uranium assets, namely the Apex/Lowboy Project, Lone Star Project and Rio Puerco Project (the “AusAm Uranium Assets”). Under the proposal, AusAm would receive consideration of US$12.85 million for the AusAm Uranium Assets payable in Crosshair shares. In return, Crosshair would acquire the AusAm Uranium Assets and be responsible for progressing them and enhancing their future value. 36
